Case 1:20-cv-21567-CMA Document 1-1 Entered on FLSD Docket 04/14/2020 Page 1 of 7




                                                                         Exhibit 1
Case 1:20-cv-21567-CMA Document 1-1 Entered on FLSD Docket 04/14/2020 Page 2 of 7
Case 1:20-cv-21567-CMA Document 1-1 Entered on FLSD Docket 04/14/2020 Page 3 of 7
Case 1:20-cv-21567-CMA Document 1-1 Entered on FLSD Docket 04/14/2020 Page 4 of 7
Case 1:20-cv-21567-CMA Document 1-1 Entered on FLSD Docket 04/14/2020 Page 5 of 7
Case 1:20-cv-21567-CMA Document 1-1 Entered on FLSD Docket 04/14/2020 Page 6 of 7
Case 1:20-cv-21567-CMA Document 1-1 Entered on FLSD Docket 04/14/2020 Page 7 of 7
